DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/21 has been entered.
 
Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: delivery device configured to deliver, support structure configured to store, one or more apparatus configured to transport items in claim 1, delivery device configured in claims 2, and 21-23, and a vision system configured to obtain images in claim 24.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



With respect to claim 1, Kasai et al. teaches a delivery device configured to deliver changeover and/or replacement items within a stencil printer, the delivery device comprising:
 a housing (20) configured to support replacement and/or replenishment items (P1-P4);
 at least one support structure (22) configured to store items (P) for the stencil printer (note: “for the stencil printer” is a limitation wherein the structure of the stencil printer is not a positively recited in the claim.  Thus, the stencil printer does not have any patentable significance to the delivery device as presently written); 
and one or more apparatus (12) configured to transport items from the delivery device to the stencil printer and from the stencil printer to the delivery device (Figure 1),
wherein the housing (20) includes an interface (16), to register with the stencil printer and to dock within a docking station provided on the stencil printer (note: “configured to register” and “configured to dock” is intended use, therefore the interface is capable of performing the intended function of registering and docking),
 wherein the delivery device (20) automatically moved, either by remote control or by an automated control associated with the delivery device, the stencil printer, a production line, and/or a dedicated control (16 and Column 10, Lines 44-63), and 
wherein the delivery device (20) provides a handshaking function with the stencil printer prior to a transfer of an item (Column 29, Line 28-Column 32, Line 28 and many references throughout the prior art), the handshaking function initiating the transfer of an 
With respect to claim 4, Kasai et al. teaches the at least one support structure (22) includes a plurality of support structures (66, 68) configured to support new and used stencils, new and spent/used paste cartridges, new and used squeegee blades, and new and used tooling (note: “configured to support” is intended use, therefore the support structure is capable of performing the intended function of supporting any of the items as claimed).
With respect to claim 5, Kasai et al. teaches at least one support structure (22) of the plurality of support structures (66, 68) is configured to move vertically within the housing to achieve a height suitable to operate with the stencil printer (arrow in Figure 1).

With respect to claim 11, Kasai et al. teaches the at least one support structure (22) and the conveyor (76) are configured to support tooling and position the tooling at a desired elevation (Figure 1).
With respect to claim 12, Kasai et al. teaches the at least one support structure (22) includes a plurality of support structures (66, 68), and wherein the delivery device (20) is configured to verify a new, correct item on the delivery device on a support structure, position a used item on an empty support structure, and position the new, correct item within the stencil printer in a correct position (Column 29, Line 28-Column 32, Line 28 and many references throughout the prior art).
With respect to claim 13, Kasai et al. teaches a controller (16) configured to control the operation of the delivery device based on operational parameters obtained by the controller, the controller being optionally configured to communicate with a controller of the stencil printer and/or a controller associated with a production line (Column 29, Line 28-Column 32, Line 28 and many reference throughout).
With respect to claim 14, Kasai et al. teaches a display (18) that is operably coupled to a controller (16), the display (18) being configured to display the operational parameters of the delivery device (Column 10, Lines 21-27).
With respect to claim 15, Kasai et al. teaches a controller (16) is configured to access a database provided to keep track of items stocked on the delivery device 
With respect to claim 16, Kasai et al. teaches the database includes an open application (App) architecture, and is configured to push data to the stencil printer (i.e. microprocessor, interface in Column 29, Line 28-Column 32, Line 28 and many reference throughout).
With respect to claim 17, Kasai et al. teaches the delivery device (20) is configured to communicate with the stencil printer to push/pull data to the stencil printer and/or a production line, and/or configured to communicate with the production line directly (note: “for the stencil printer” is a limitation wherein the structure of the stencil printer is not a positively recited in the claim.  Thus, the stencil printer does not have any patentable significance to the delivery device as presently written), the database being configured to retrieve information about the item based on identification (data in Column 29, Line 28-Column 32, Line 28 and many reference throughout).
With respect to claim 18, Kasai et al. teaches the database further is configured to store additional information about the item, and/or share prediction data when replacement and/or replenishment is needed, and/or store data associated with lot traceability of the item (Column 29, Line 28-Column 32, Line 28 and many reference throughout).
With respect to claim 19, Kasai et al. teaches the one or more apparatus includes a scanner (74) to scan and identify an item (P), the scanner (74) being configured to read a barcode (B) associated with the item to identify the item (Column 13, Lines 54-59).

With respect to claim 23, Kasai et al. teaches the delivery device is moved by automatically guided vehicle (AVG) technology associated with the delivery device (note: 20 teaches an automatic apparatus therefore it is apparent that some kind of automatic technology is being used for the control of the device) or remotely controlled.

5.	Claims 3, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kasai et al. (US Patent 5,380,138) in view of Hideho et al. (JP2000103031).
With respect to claim 3, Kasai et al. teaches wheels or casters (30) that are secured to the housing (20), however Kasai et al. does not explicitly disclose the wheels or casters driven by a motor and drive train, and a control associated with the delivery device, the stencil printer, a production line, and/or a dedicated control.
Hideho et al. teaches wheels or casters (Figure 1) that are driven by a motor and drive train (Paragraph 0029), and a control associated with the delivery device, the stencil printer, a production line, and/or a dedicated control (Paragraphs 0010,0012, 0021).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Kasai et al. with wheels/casters as taught by Hideho et al. for the purpose of providing a device that can easily move/roll along a surface.

Hideho et al. teaches delivery device is configured to control environmental parameters within the delivery device, the environmental parameters including temperature and/or humidity for paste cartridges (Paragraph 0021).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery device of Kasai et al. with control environment conditions as taught by Hideho et al. for the purpose of ensuring and monitoring the temperature within the device thereby preventing overheating of the device.
With respect to claim 24, Kasai et al. teaches the claimed invention with the exception of a vision system configured to obtain images of the items, the vision system in conjunction with a controller, being configured to inspect for cleanliness, damage, wear, and identification readability.
Hideho et al. teaches an apparatus with a vision system configured to obtain images of the items, the vision system in conjunction with a controller, being configured to inspect for cleanliness, damage, wear, and identification readability (Paragraphs 0021, 0037, 0039).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery device of Kasai et al. with a .

6.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kasai et al. (US Patent 5,380,138) in view of Ravkin (US Publication 2001/0044979).
With respect to claim 6, Kasai et al. teaches the claimed invention with the exception of at least one support structure of the plurality of support structures is designated as a clean support structure to support clean or new items ready to be used within the stencil printer and at least one support structure of the plurality of support structures is designated as a dirty support structure to support used items to be taken away from the stencil printer.
Ravkin teaches an apparatus at least one support structure of the plurality of support structures is designated as a clean support structure (181) to support clean or new items ready to be used within the stencil printer and at least one support structure of the plurality of support structures is designated as a dirty support structure (180) to support used items to be taken away from an apparatus (Paragraphs 0031, 0036).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery device of Kasai et al. with a support structure for clean items and a support structure for dirty items as taught by Ravkin for the purpose of ensuring the clean/dirty items are not mixed together thereby preventing down time.

8 is rejected under 35 U.S.C. 103 as being unpatentable over Kasai et al. (US Patent 5,380,138) in view of Li (US Patent 5,392,710).
	With respect to claim 8, Kasai et al. teaches the claimed invention with the exception of a housing includes at least one pin that is received within at least one guide associated with the stencil printer to register the delivery device with the stencil printer prior to fully docking the delivery device.
Li teaches a housing (202) that includes at least one pin (240) that is received within at least one guide (238) associated with a printer (200) to register the device with a printer (200) prior to fully docking the delivery device (Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Kasai et al. with a pin that is received in a guide as taught by Li for the purpose of ensuring proper and stable alignment between the devices.

8.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kasai et al. (US Patent 5,380,138) in view of Engels et al. (US Publication 2012/0175383).
	With respect to claim 9, Kasai et al. teaches the claimed invention with the exception of the one or more apparatus includes a carousel wheel having a plurality of open sockets that are configured to support paste cartridges, the carousel wheel being configured to rotate to present paste cartridges to the stencil printer.
	Engels et al. teaches an apparatus includes a carousel wheel (2) having a plurality of open sockets that are configured to support paste cartridges, the carousel 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kasai et al. to provide apparatus with a carousel as taught by Engles et al. for the purpose of providing a stable mounting of the containers that allows for easy assembly or maintenance.

9.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kasai et al. (US Patent 5,380,138) in view in view of Hideho et al. (JP2000103031) as applied to the claims above, and further in view of Harada (US Patent 5,265,773).
With respect to claim 22, Kasai et al., as modified, teaches the claimed invention with the exception of a delivery device that is configured to control temperature for solder paste contained within paste cartridges by chilling stored paste cartridges, heating paste cartridges ready for use, and chilling paste cartridges that have been used, but still retain paste.
	Harada teaches an apparatus configured to control temperature for solder paste contained within paste cartridges by chilling stored paste cartridges, heating paste cartridges ready for use, and chilling paste cartridges that have been used, but still retain paste (Column 8, Lines 29-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Kasai et al., as modified, with device for controlling temperature in a paste cartridge as taught by .

Response to Arguments
10.	Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive. 
With respect to applicant’s remarks in the last paragraph on page 6 through the 1st paragraph of page 7, the applicant argues that the operator is integrally involved in inputting information such as information concerning transfer of items, total counts of pallets, parts index numbers, etc., however the examiner notes that during initial docking, the stations (16, 18, 20, 24, 26)	initiate and communicate with each other.  Therefore, under the broadest reasonable interpretation the communication between the stations can be considered to be a handshaking function.  Additionally, the reading of the barcode B of item P communicates with the control/computer thereby to initiate the time the system receives the item P.  Also, it is noted that the applicant has not defined the function/structure that supports the software function that further defines the handshake function.  Therefore, the examiner is not persuaded of any error in the rejections above and maintains the rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        /MATTHEW G MARINI/Primary Examiner, Art Unit 2853